Citation Nr: 1001837	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-24 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disability. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right hip disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 29, 2002 to August 
2, 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which, in pertinent part, granted service 
connection for a left knee stress fracture, assigning a 0 
percent evaluation effective January 5, 2005, and denied 
service connection for a right hip condition.  A May 2007 
Decision Review Officer Decision (DRO) decision increased the 
Veteran's rating for his left knee disability to 10 percent 
disabling, effective January 5, 2005.  A February 2008 rating 
decision granted service connection for right ischial ramus 
fracture (formerly shown as right hip condition and also 
claimed as pelvic pain), assigning a 10 percent evaluation 
effective January 5, 2005.  

The issues have been re-characterized to comport to the 
evidence of record.  

A February 2008 rating decision denied entitlement to a 
temporary total evaluation under 38 C.F.R. § 4.30 for 
convalescence purposes associated with December 2007 left 
knee surgery.  Following receipt of a notice of disagreement 
(NOD), a July 2009 statement of the case (SOC) was issued 
regarding the issue of a total evaluation under 38 C.F.R. § 
4.30.  The Veteran did not file a substantive appeal 
regarding the temporary total evaluation issue, and that 
issue is not before the Board.  See 38 C.F.R. § 20.202.  


FINDINGS OF FACT

1.  The Veteran's left knee disability is not manifested by 
ankylosis, subluxation or lateral instability, dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion, symptomatic removal of semilunar cartilage, 
genu recurvatum, a compensable degree of limitation of 
motion, or impairment of the tibia and fibula.  Likewise, 
there is no evidence of arthritis.  
2.  The Veteran's right hip disability is not manifested by 
ankylosis, flail joint, impairment of the femur, or 
limitation of extension of the thigh to 5 degrees or less, 
flexion of the thigh limited to 45 degrees or less, or 
abduction limited to 10 degrees or less.  Likewise, there is 
no evidence of arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 
5003, 5257, 5257, 5258, 5260, 5261, 5262, and 5263 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for a right hip disability have not been not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002& Supp. 2009); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5003, 5250, 5251, 5252, 5253, 5254, and 5255 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue of the evaluation to be assigned the now-service 
connected left knee and right hip disabilities are 
"downstream" issues.  Hence, additional notification is not 
required.  See Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
aff'd by Hartman v. Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 
2007).  Notwithstanding, the RO provided the appellant with 
pre-adjudication notice with regard to entitlement to service 
connection, including that concerning the issue of 
establishing evaluations and effective dates, in February 
2005, November 2005, and March 2006 letters.  Post 
adjudication notice, including that concerning the issue of 
establishing higher evaluations and effective dates, was 
provided by letters in July 2006, August 2006, and August 
2007.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations and opinions as to the existence and 
severity of his disabilities.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claim file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


Analysis

In April 2006, the RO granted service connection for a left 
knee stress fracture, assigning a 0 percent evaluation 
effective January 5, 2005 under 38 C.F.R. § 4.71a, DC 5299-
5262.  A May 2007 DRO decision increased the Veteran's rating 
for his left knee disability to 10 percent disabling, 
effective January 5, 2005 under 38 C.F.R. § 4.71a, DC 5299-
5262.  A February 2008 rating decision granted service 
connection for right a right hip disability, assigning a 10 
percent evaluation effective January 5, 2005 under 38 C.F.R. 
§ 4.71a, DC 5299-5252.  The Veteran contends that he is 
entitled to ratings in excess of 10 percent for his left knee 
and right hip disabilities.  

The Veteran has submitted numerous letters from his friends 
and family noting that since service the Veteran can no 
longer participate in activities like skiing or mountain 
biking, and that his disabilities inhibit extended standing 
as a school teacher.  The Veteran also submitted a picture 
from his high school year book showing that he was a member 
of the ski club.  Finally, the Veteran submitted a letter 
from his employer noting that he has taken many sick days to 
seek treatment for his medical problems and various VA 
appointments.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.97.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

I.  Left Knee Disability

The Veteran seeks a higher initial evaluation for his left 
knee disability, and claims that in assessing his range of 
motion the examiner did not assess the chronic pain he 
experiences or his functionality after a flare up.  

The knee can be rated under Diagnostic Codes 5256-5263.  38 
C.F.R. § 4.71a.  Assigning multiple ratings for the Veteran's 
left knee disability based on the same symptoms or 
manifestations would constitute prohibited pyramiding.  38 
C.F.R. § 4.14.  However, lateral instability and degenerative 
arthritis of the knee may be rated separately under DCs 5257 
and 5003.  VAOPGCPREC 23-97 (1997); but see 38 C.F.R. § 4.14 
[the evaluation of the same disability under various 
diagnoses is to be avoided].  The Board has also considered 
whether separate ratings may be granted based on limitation 
of flexion (DC 5260) and limitation of extension (DC 5261) of 
the same knee joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 
59990 (2004).  

Although the Veteran's left knee disability is rated under 38 
C.F.R. § 4.71a, DC 5299-5262 in a May 2007 DRO decision, and 
a subsequent February 2008 SOC, it was noted that the 
Veteran's 10 percent rating for his left knee was assigned 
for objective evidence of painful motion as shown in his post 
service treatment records, and noted that a higher evaluation 
of 20 percent is not warranted unless leg flexion is limited 
to 30 degrees or extension is limited to 15 degrees.  Thus, 
it appears the RO assigned a 10 percent rating for the 
Veteran's left knee disability under Diagnostic Code 5003 
without addressing whether the Veteran, in fact, has 
degenerative arthritis established by x-ray findings as 
required by 38 C.F.R. § 4.71a, DC 5003.  The Board will not, 
however, disturb the Veteran's current 10 percent rating 
under this Code.  

When range of motion findings do not support a compensable 
evaluation under Diagnostic Codes 5260 and 5261, Diagnostic 
Code 5003 provides that when the limitation of motion of the 
specific joint involved is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion that is affected by degenerative arthritis or any 
of the conditions listed in DCs 5013-5024, expect 5017.  See 
38 C.F.R. § 4.71a, DC 5003.  The Veteran's left knee 
disability currently receives a 10 percent rating under 
Diagnostic Code 5003 and, as discussed below, there is no 
evidence of record indicating that the Veteran's left knee 
disability warrants a compensable rating under the ratings 
for limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5003, 
5260-5261.

In the absence of limitation of motion, a 20 percent 
evaluation is granted where x-ray evidence shows involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, DC 5003.  The Veteran's left knee disability involve 
only his left knee, and not two or more major or minor 
joints, and therefore he is not entitled to a 20 percent 
evaluation under DC 5003 for his left knee disability.  

A VA examination was conducted in March 2005 which included a 
review of the Veteran's claim file.  Physical examination 
revealed that for active and passive range of motion, flexion 
was 0 to 140 degrees and extension was to 0 degrees.  With 
repetitive movement there was no pain, no decrease in range 
of motion, weakness, fatigability, lack of endurance, or 
incoordination.  Tenderness was noted at the medial patella 
and the patella test was positive with pain.  Medial and 
lateral collateral ligaments were neutral.  Diagnostic and 
clinical tests were conducted to rule out new stress 
fractures and an impression of essentially normal for age was 
given.  A diagnosis of idiopathic osteoporosis, cause of 
prior stress fracture in knee and no new stress fractures, 
was given.  

June 2005 VA treatment records note that the Veteran was seen 
for left knee pain, primarily with prolonged standing and 
walking.  It was noted that the Veteran has left knee pain 
status post fracture and it affects his daily activities such 
as skiing and running.  

September 2006 private treatment records note that the 
Veteran has left knee pain, which is gradually worsening.  
Affects daily activities such as most sports and the Veteran 
needs to rest more at work.  No locking or giving out.  Pain 
over the medial region, constant.  He is unable to ski or run 
anymore.  He is able to snowboard with some limitations, and 
sometimes develops significant pain at work.  His main source 
of activity is road cycling, which he is able to do without 
pain.  A physical examination revealed range of motion from 0 
to 130 degrees and pain on flexion.  No varus or valgus 
laxity.  There is no effusion.  A x-ray was taken, which 
revealed that his joint spaces are well maintained, but there 
may be very subtle medial joint space narrowing.  

A VA examination was conducted in September 2007, which 
included a review of the Veteran's claim file.  The Veteran 
complained of dull pain and reported that it is worse after 
prolonged standing or prolonged activity.  Currently he rides 
a bicycle.  The examiner noted that the Veteran has no 
effusion, good muscle mass without atrophy, 0 to 140 degrees 
of motion of the left knee, and no additional loss of motion 
on repetitive use; audible popping with flexion and extension 
of the knee, point tenderness to palpitation.  The knee is 
stable to varus and valgus stress, and stable to anterior and 
posterior drawer.  Magnetic resonance imaging (MRI) was 
normal.  The Veteran's claim file confirms his diagnosis of 
osteoporosis.  The examiner noted further that there was no 
deformity, giving way, or instability, but that there was 
joint pain, stiffness, and weakness.  There was patellar 
abnormality, but there was no genu recurvatum.  A diagnosis 
of status post stress fracture of the left knee with 
symptomatic medial plica was given.  It was noted that the 
Veteran's disability had significant occupational effects, 
including decreased mobility and pain.   
A November 2007 VA pre-surgical report notes that the Veteran 
was given a diagnosis of left knee plica versus meniscus.  A 
left knee arthroscopy is to be performed.  A December 2007 VA 
operative report notes that pre and post operative diagnoses 
of left medial knee plica was given, and that a left knee 
arthroscopy and debridement of left medial knee plica and 
patellar chondromalacia procedure was performed.  VA 
treatment records dated in August 2008 notes that the Veteran 
has complaints of medial and lateral knee pain.  No swelling 
or giving way.  He reported being happy with the surgery 
overall.  An examination of the left knee revealed that he 
can do deep knee bends, the knee was grossly intact, no 
effusion, and that the active range of motion was 0 to 130 
degrees.  A diagnosis of status post debridement of medial 
patellar facet and excision of medial plica, now with 
residual knee pain, likely from chondromalacia and mild 
sprain, was given.    

A VA examination was conducted in September 2008.  The 
examiner noted that the Veteran could stand for up to one 
hour and is able to walk 1-3 miles.  Joint symptoms were 
noted to be no deformity, giving way, instability, but that 
the left knee had pain.  No stiffness or weakness, and there 
are no episodes of dislocation or lateral subluxation.  A 
physical examination revealed that the Veteran had a normal 
gait and his left knee had 0 to 140 degrees of motion and 
that pain begins and ends at none.  There was no additional 
loss of motion on repetitive use.  The Veteran was given a 
diagnosis of left knee residuals of stress fracture, with 
recently normal left knee x-ray.  There are significant 
occupational effects, and the Veteran has decreased 
concentration and mobility, problems with lifting and 
carrying, pain, and decreased strength.  Also the disability 
caused increased absenteeism.  

The Veteran has never been diagnosed with, nor is there any 
medical evidence of record indicating, ankylosis of the left 
knee, recurrent subluxation or lateral instability, 
dislocated semilunar cartilage, symptomatic removal of 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum.  Therefore, DCs 5256, 5257, 5258, 5259, 
5262, and 5263 are not for application, and despite the fact 
that the Veteran's left knee disability is currently rated 
under DC 5262, as discussed above, he receives his current 10 
percent rating under DC 5003.  See 38 C.F.R. § 4.71a.

Under DC 5260 when the leg has flexion limited to 45 degrees, 
a 10 percent rating is warranted, and flexion limited to 30 
degrees warrants a 20 percent rating.  Id. Under DC 5261 when 
the leg has extension limited to 10 degrees, a 10 percent 
rating is warranted, and extension limited to 15 degrees 
warrants a 20 percent rating.  Id.  The March 2005 VA 
examination report notes that the Veteran's left knee has 0 
to 140 degrees of flexion, and that with repetitive motion 
there was no pain, no decrease in range of motion, weakness, 
fatigability, lack of endurance, or incoordination, the 
September 2006 private treatment report notes that the 
Veteran has 0 to 130 degrees of motion in his left knee and 
pain on flexion, the September 2007 VA examination report 
notes that the Veteran has 0 to 140 degrees of motion of the 
left knee and that there is no additional loss of motion on 
repetitive use, and the September 2008 VA examination notes 
that the Veteran has 0 to 140 degrees of motion and that pain 
begins and ends at none and there is no additional loss of 
motion on repetitive use.  38 C.F.R. § 4.71, Plate II 
reflects that normal flexion and extension of a knee is from 
zero degrees of extension to 140 degrees of flexion.  The 
medical evidence of record clearly indicates that the 
Veteran's left knee does not have flexion limited to 45 
degrees or extension limited to 10 degrees, and hence his 
left knee disability does not warrant a compensable rating 
under DCs 5260 or 5261.

The disabling effects of pain have been considered in 
evaluating the Veteran's service-connected left knee 
disabilities, as indicated in the above discussions.  See 
DeLuca, supra.  The Veteran's complaints of pain during his 
VA and private examinations, and the examiner's observations 
of pain and painful motion, were considered in the level of 
impairment and loss of function attributed to his 
disabilities.  The Veteran's contentions that his range of 
motion should be limited to his subjective assessments based 
on his chronic pain are noted, however, there appears no 
reason to doubt the competency of the numerous VA 
examinations of record, which found that the Veteran's range 
of motion of the left knee was not additionally limited by 
painful motion.  

At no time during the pendency of this claim has the 
Veteran's left knee disability met or nearly approximated the 
respective criteria for a rating in excess of 10 percent, and 
staged ratings are not for application.  See Hart, 21 Vet. 
App. at 505.

II. Right Hip Disability

The RO originally granted service connection for a right hip 
disability in a February 2008 rating decision, assigning a 10 
percent evaluation, under 38 C.F.R. § 4.71a, DC 5299-5252, 
effective January 5, 2005.  The RO noted that the Veteran was 
assigned a 10 percent rating due to objective evidence of 
painful motion for his right hip disability based on analogy.  
The Veteran contends that he is entitled to a rating in 
excess of 10 percent for his right hip disability.  
 
The hip can be rated under Diagnostic Codes 5250, 5251, 5252, 
5253, 5254, and/or 5255.  38 C.F.R. § 4.71a.  However, 
assigning multiple ratings for the Veteran's right hip based 
on the same symptoms or manifestations would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14.  

A VA examination was conducted in September 2007.  There is a 
history of a stress fracture of the right ischial ramus.  
Joint symptoms included no deformity, giving way, or 
instability, but the right hip was painful and weak.  There 
was no effusion or locking up.  The examiner noted that the 
Veteran's right hip had 0 to 110 degrees of flexion, 0 to 30 
degrees of extension, 0 to 25 degrees of abduction, 0 to 40 
degrees of internal rotation, and 0 to 60 degrees of external 
rotation.  It was noted that during flexion pain began at 110 
degrees and repetitive use limited flexion to 90 degrees due 
to pain, and that extension, abduction, and internal and 
external rotation was not further limited by repetitive use 
or pain.  There was no loss of bone or part of bone.  A 
diagnosis of status post stress fracture of the right pelvis 
(ischial ramus) with residual pain referred to right thigh 
and hip was given.  The disability has significant 
occupational effects, consisting of decreased mobility and 
pain.  

A VA examination was conducted in September 2008.  The 
examiner noted that the claim file was reviewed, and that 
there has not been any new development or treatment other 
then increased pain regarding the Veteran's right hip since 
his September 2007 VA examination.  The Veteran had a normal 
gait, and a physical examination of the right hip revealed 
the following: flexion of 0 to 90 degrees, which is not 
further limited by pain or repetitive use; the Veteran can 
cross legs and toe-out greater than 15 degrees; extension of 
0 to 20 degrees, which is not further limited by pain or 
repetitive use; abduction of 0 to 40 degrees, which is not 
further limited by pain or repetitive use; adduction of 0 to 
25 degrees, which is not further limited by pain or 
repetitive use; internal rotation of 0 to 40 degrees, which 
is not further limited by pain or repetitive use, and; 
external rotation of 0 to 60 degrees, which is not further 
limited by pain or repetitive use.  There is no loss of a 
bone or part of a bone and there is no ankylosis.  A 
diagnosis of right ischial ramus fracture was given, and it 
was noted that the general occupational effect of the 
disability was significant due to decreased concentration, 
decreased mobility, and decreased strength of the lower 
extremity.  

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  When 
range of motion findings do not support a compensable 
evaluation under Diagnostic Codes 5251, 5252, or 5253, 
Diagnostic Code 5003 provides that when the limitation of 
motion of the specific joint involved is non-compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  See 38 C.F.R. § 4.71a, DC 5003.  
The Veteran's right hip disability currently receives a 10 
percent rating under DCs 5003 and 5252 by analogy.  See 38 
C.F.R. § 4.71a, DCs 5003 and 5252.  

In the absence of limitation of motion, a 20 percent 
evaluation is granted where x-ray evidence shows involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, DC 5003.  The Veteran's right hip disability involves 
only his right hip, and not two or more major or minor 
joints, and therefore he is not entitled to a 20 percent 
evaluation under DC 5003 for his right hip disability.  

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees.  Thus, 
the Veteran cannot be assigned a rating higher than he 
currently has under this Code, and even if he could, the 
September 2007 and September 2008 VA examination reports do 
not indicate that the Veteran's thigh has an extension 
limited to 5 degrees.  38 C.F.R. § 4.71a.  Therefore, the 
Veteran's right hip disability does not warrant a compensable 
rating under DC 5251.  

The Veteran has never been diagnosed with ankylosis of the 
right hip, right hip flail joint, or impairment of the femur 
involving malunion or fracture.  Therefore, DCs 5250, 5254, 
and 5255 are not for application.  38 C.F.R. § 4.71a.

Diagnostic Code 5252, which is the diagnostic code the 
Veteran's right hip disability is currently evaluated under, 
provides a 10 percent rating for limitation of flexion of the 
thigh to 45 degrees; a 20 percent rating where flexion is 
limited to 30 degrees; and a 30 percent rating where flexion 
is limited to 20 degrees.  The September 2007 VA examination 
report notes that the Veteran's right hip had 0 to 90 degrees 
of flexion limited by pain.  The September 2008 VA 
examination report notes that the Veteran has flexion limited 
to 90, and that flexion was not further limited by pain or 
repetitive motion.  The medical evidence of record clearly 
indicates that the Veteran's right hip does not have flexion 
limited to 45 degrees, and hence his right hip disability 
does not warrant a compensable rating under DC 5252.  Id.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.  The September 2007 VA 
examination report notes that the Veteran's right hip had 
abduction of 0 to 25 degrees, which was not further limited 
by pain or repetitive movement.  The September 2008 VA 
examination report notes that the Veteran has abduction of 0 
to 40 degrees, which was not further limited by pain or 
repetitive movement, and that the Veteran could cross his 
legs and toe out greater than 15 degrees.  Thus, the medical 
evidence of record clearly indicates that the Veteran's right 
hip does not warrant a compensable rating under DC 5253.  Id.

The disabling effects of pain have been considered in 
evaluating the Veteran's service-connected right hip 
disability, as indicated in the above discussions.  See 
DeLuca, supra.  The Veteran's complaints of pain, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disability.  

At no time during the pendency of this claim has the 
Veteran's right hip disability met or nearly approximated the 
respective criteria for a rating in excess of 10 percent and 
staged ratings are not for application.  See Hart, 21 Vet. 
App. at 505.

The Veteran genuinely believes that the severity of his left 
knee and right hip disabilities merit higher ratings.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the severity of his service-connected 
disabilities, and his views are of no probative value.  And, 
even if his opinion, and those provided by his friends and 
family, were entitled to be accorded some probative value, it 
is far outweighed by the detailed opinions provided by the VA 
medical professionals, which show that the criteria for a 
rating in excess of 10 percent for his left knee disability 
and in excess of 10 percent for his right hip disability have 
not been met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b).  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and increased ratings for a 
left knee disability and a right hip disability are not 
warranted.  See Gilbert, supra; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  

Nor does the Veteran qualify for extra-schedular 
consideration for his service-connected disabilities.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service- 
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id.

Here, the record does not establish that the rating criteria 
are inadequate.  To the contrary, the very symptoms that the 
Veteran describes and the findings made by the various health 
professionals are the symptoms included in the criteria found 
in the rating schedule for left knee and right hip 
disabilities.  And as discussed above, when Veteran's 
symptoms and the effects of his right knee and hip disability 
are compared to the criteria in the ratings schedule, the 10 
ratings accurately reflects the level of severity of his 
disabilities.  The schedular criteria are not inadequate for 
rating this Veteran's disabilities.  And, even if the 
criteria were not adequate, while there is evidence of record 
indicating that the Veteran's musculoskeletal disabilities 
make it difficult for him to stand up for lengthy periods of 
time as a school teacher and that he has missed some work due 
to his service connected disabilities, neither marked 
interference with employment or frequent periods of 
hospitalization have been shown. 

The Board is cognizant of, and indeed, sympathetic to the 
Veteran's arguments pertaining to the limiting effect of his 
disabilities on his ability to participate in some sports and 
outdoor activities (for example, he can no longer ski and is 
limited to snowboarding); however the Board is bound to apply 
the pertinent rating criteria for his disabilities.  










ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a left knee disability is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for a right hip disability is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


